Under an agreement of counsel that leave should be reserved to move to set the judgment aside, on the question of law, HOPKIN-SON, District Judge, charged the jury as follows:
The balance which is the subject of controversy, to wit, $10,758.17, arose from the sale of partnership property belonging to the firm of George and Jonah Thompson. This partnership is insolvent, and its assets insufficient to pay the joint debts. The question, then, is whether the fund arising from partnership property is to be applied to the debt of Jonah Thompson, one of the partners, in preference to the creditors of the partnership. I am of opinion that the United States are not entitled to this preference, and that your verdict should be for the defendants.
Upon this charge a verdict was given for the defendants, and judgment nisi entered thereon. The United States subsequently paid the costs, and made no motion to set aside the judgment